Citation Nr: 0111902	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the jaw. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1958 to January 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
jaw injury was denied in a July 1962 rating decision; the 
veteran did not appeal this decision within one year of 
notice thereof.  

2.  The veteran's claim for entitlement to service connection 
for the residuals of a jaw injury was last denied in a 
February 1997 Board decision. 

3.  The evidence submitted by the veteran since the February 
1997 Board decision regarding his claim for service 
connection for the residuals of a jaw injury contains 
information that was not previously considered, and which 
purports to relate the veteran's current jaw disability to 
active service. 

4.  Entitlement to service connection for tinnitus was denied 
in a February 1997 Board decision.  

5.  The evidence submitted by the veteran since the February 
1997 Board decision regarding his claim for service 
connection for tinnitus contains information that was not 
previously considered, and which purports to relate the 
veteran's current jaw disability to active service. 

6.  The service medical records are negative for evidence of 
carpal tunnel syndrome.  

7.  There is no current medical evidence of carpal tunnel 
syndrome of the left arm, and the initial evidence of carpal 
tunnel syndrome of the right arm is dated 38 years after the 
veteran's discharge from active service; there is no evidence 
of continuity of symptomatology or a medical opinion to 
relate the current carpal tunnel syndrome of the right arm to 
active service.  


CONCLUSIONS OF LAW

1.  The July 1962 rating decision which denied the veteran's 
claim for entitlement to service connection for the residuals 
of a jaw injury is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000). 

2.  New and material evidence has been submitted to reopen 
the veteran's claim for entitlement to service connection for 
the residuals of a jaw injury.  38 U.S.C.A. §§ 1131, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000). 

3.  The February 1997 Board decision which denied the 
veteran's claim for entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. § 7104(b) (West 1991). 

4.  New and material evidence has been submitted to reopen 
the veteran's claim for entitlement to service connection for 
the residuals of tinnitus.  38 U.S.C.A. §§ 1131, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000). 

5.  Carpal tunnel syndrome was not incurred due to active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed several 
disabilities as a result of active service.  His disabilities 
include a growth in his jaw, tinnitus, and bilateral carpal 
tunnel syndrome.  The veteran argues that his jaw disability 
and tinnitus are the result of blows to his head sustained 
either during a fight in service, or an incident in service 
in which a military policeman struck him in the jaw with a 
rifle butt.  He also notes that he boxed during service, and 
was hit in his head on many occasions during his bouts.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

I. New and Material

Jaw

A review of the record indicates that entitlement to service 
connection for the residuals of an injury to the jaw was 
denied in a July 1962 rating decision.  The veteran was 
informed of this decision and provided with his appellate 
rights in a July 1962 letter.  The veteran did not submit a 
notice of disagreement with this decision within one year of 
receipt of the letter.  Therefore, the July 1962 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  The 
Court has reviewed and upheld the standards regarding the 
issue of finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The evidence considered by the July 1962 rating decision 
consisted of the veteran's service medical records and the 
report of a June 1962 VA examination.  The service medical 
records showed that the veteran was treated for an injury to 
the jaw.  However, service connection for an injury to the 
jaw was denied on the basis that there was no evidence of a 
current disability. 

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most 
recent disallowance of the veteran's claim was a February 
1997 Board decision which determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for the residuals of a jaw injury.  
Therefore, the evidence that is currently for review by the 
Board is that which has been submitted since February 1997.  

The evidence considered by the February 1997 Board decision 
consisted of private treatment records from 1989.  These 
records reveal that the veteran underwent removal of a 
mandibular mass in 1989.  They did not contain an opinion 
relating the mass to active service.  

The evidence received since February 1997 includes a July 
1995 "buddy" statement, letters dated August 1995 and March 
1999 from the veteran's private doctor, and the transcript of 
a hearing before a hearing officer at the regional office in 
March 1999.  

The veteran's private doctor stated in the August 1995 letter 
that he had removed a right mandibular mass from the jaw of 
the veteran in 1989.  The mass was highly suggestive of 
facial trauma.  The veteran had related to the doctor that he 
had a history of two beatings during service.  The doctor 
stated that the veteran's medical problem could certainly 
have been related to this severe facial trauma.  The March 
1999 letter also noted that he had treated the veteran on 
numerous occasions for a heterotrophic bone formation of the 
right jaw, which had been excised due to trauma. 

The Board finds that the evidence submitted by the veteran is 
both new and material.  It contains a medical opinion that 
relates the veteran's heterotrophic bone formation of the 
right jaw to the facial trauma sustained in service.  The 
evidence is new because this opinion has not been previously 
considered.  It is material because it purports to relate the 
veteran's current disability to the trauma sustained during 
service.  Therefore, the veteran's claim is reopened.  

The issue of entitlement to service connection for the 
residuals of an injury to the jaw will be further addressed 
in the remand section at the end of this decision. 

Tinnitus

Entitlement to service connection for tinnitus was denied in 
a February 1997 decision of the Board.  When a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  When a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

The evidence considered by the February 1997 Board decision 
consisted of the veteran's service medical records.  In 
addition, the findings of a June 1962 VA examination and 
private medical records from 1989 were also considered.  The 
veteran's claim was denied on the basis that he had failed to 
submit competent evidence that he currently had tinnitus.  

The evidence submitted since February 1997 includes a March 
1999 letter from the veteran's private doctor.  This doctor 
notes that he began treating the veteran in 1984 for ear 
problems.  He added that the veteran has bilateral tinnitus, 
which may or may not be secondary to severe facial trauma.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for tinnitus.  The evidence is new because 
it contains information that was not considered in the 
February 1997 Board decision.  It is material because it 
contains competent evidence that the veteran currently has 
tinnitus, the absence of which was a basis for the February 
1997 denial.  Furthermore, it contains an opinion which notes 
the possibility that the veteran's tinnitus is related to the 
facial trauma sustained during active service.  Therefore, 
the veteran's claim for service connection for tinnitus is 
reopened.  

The issue of entitlement to service connection for tinnitus 
will be discussed further in the remand section at the end of 
this decision.  

II. Service Connection for Carpal Tunnel Syndrome

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be condified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran was provided with a 
copy of the August 1999 rating decision, which informed him 
that there was no evidence that related his carpal tunnel 
syndrome to an inservice event or injury.  The May 2000 
statement of the case contained similar information.  The 
Board concludes that the letters and the statement of the 
case sent to the veteran informed him of the need to submit 
evidence of a relationship between his carpal tunnel syndrome 
and active service, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be condified as amended at 
38 U.S.C. § 5102 and 5103).  The RO informed the veteran of 
the type of evidence required to substantiate a claim in a 
February 1999 letter.  He was asked to provide the names, 
addresses, and treatment dates of the doctors who had treated 
him for his claimed disabilities.  The veteran did not reply 
to this request.  The Board concludes that the duty to assist 
has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

A review of the evidence indicates that the service medical 
records are negative for complaints or a diagnosis of carpal 
tunnel syndrome.  The November 1960 separation examination 
found that the veteran's upper extremities were normal. 

The post service medical records include the report of a June 
1962 VA examination.  This examination was negative for 
carpal tunnel syndrome.  

The earliest evidence of carpal tunnel syndrome is contained 
in private treatment records dated March 1999.  This evidence 
shows that the veteran complained of right suprascapular 
burning pain, bilateral upper extremity numbness, and 
paresthesia.  The right suprascapular and upper extremity 
symptoms dated back to 1960, after he was allegedly severely 
beaten on a military base in Germany.  The veteran underwent 
an electrodiagnostic evaluation.  The examiner stated that 
the electrodiagnostic evaluation was compatible with mild 
right carpal tunnel syndrome.  There was no evidence of right 
cervical radiculopathy, or of left carpal tunnel syndrome.  

At the March 1999 hearing, the veteran testified that he had 
recently been examined for numbness in his hands.  He did not 
think that the doctor had found very much, but he had told 
him about his injuries during service, and requested his 
opinion.  See Transcript. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for carpal tunnel syndrome.  The service medical 
records are negative for evidence of carpal tunnel of either 
arm during active service, and there is no evidence of 
treatment for this disability between the veteran's 1961 
discharge from service, and 1999.  The veteran has not 
submitted any evidence to demonstrate that he currently has 
carpal tunnel syndrome of the left arm.  Therefore, without 
evidence of a current disability, service connection may not 
be established for carpal tunnel syndrome of the left arm.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As for 
the right arm, the service medical records and the June 1962 
VA examination were negative for carpal tunnel syndrome.  The 
initial evidence of carpal tunnel syndrome is the testing 
that was conducted in March 1999, more than 38 years after 
the veteran was discharged from service.  The examiner noted 
that the veteran provided a history of pain that dated back 
to a beating in service in 1960.  However, following the 
examination, the examiner did not relate the findings of mild 
right carpal tunnel syndrome to the beating in service.  
Furthermore, there is no medical evidence to support the 
veteran's complaints of numbness since the beating in 
service.  The November 1960 separation examination and the 
June 1962 VA examination were both negative for complaints of 
numbness or carpal tunnel syndrome.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  In 
this case, there is no evidence of continuity of 
symptomatology from the veteran's injuries in service to his 
current carpal tunnel syndrome of the right arm, and no 
medical opinion that relates the current disability to active 
service.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for carpal 
tunnel syndrome.  


ORDER

The veteran has submitted new and material evidence to reopen 
his claim for service connection for the residuals of an 
injury to the jaw; to this extent, his claim is allowed. 

The veteran has submitted new and material evidence to reopen 
his claim for service connection for tinnitus; to this 
extent, his claim is allowed. 

Entitlement to service connection for carpal tunnel syndrome 
is denied. 


REMAND

The Board finds that the veteran has submitted new and 
material evidence to reopen his claims for entitlement to 
service connection for the residuals of an injury to the jaw, 
and entitlement to service connection for tinnitus.  

As was noted above, the VCAA has resulted in a significant 
change in the law.  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Furthermore, when 
a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  The RO has 
not considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claims for entitlement to service 
connection on a de novo basis, and to consider the effect of 
the VCAA on his claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board notes that the veteran has not been afforded VA 
examinations in conjunction with his current claims.  The 
Board believes that examinations to determine the nature and 
etiology of the veteran's claimed disabilities would be 
useful in reaching a decision in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of his jaw injury and his tinnitus since 
discharge from service.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination of the residuals of his 
injury to the jaw in order to determine 
the nature and severity of any 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and the study of the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran have a current disability of 
the jaw?  If so, what is the diagnosis of 
this disability?  2) If the veteran is 
found to have a current disability of the 
jaw, is it as likely as not that this 
disability is the result of the facial 
traumas sustained during active service?  
The reasons and bases for these opinions 
should be expressed.  

3.  The veteran should be afforded a VA 
hearing examination in order to determine 
the nature and severity of his claimed 
tinnitus.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and the study of the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran currently have tinnitus?  2) 
If the veteran is found to have a current 
diagnosis of tinnitus, is it as likely as 
not that this disability is the result of 
active service, including the result of 
the facial traumas sustained during 
active service?  The reasons and bases 
for these opinions should be expressed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



